EXHIBIT SIERRA PACIFIC POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Three Months Ended March 31, Year ended December 31, 2008 2007 2007 2006 2005 2004 2003 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $24,284 $ 21,968 $65,667 $57,709 $52,074 $18,577 $(23,275) Income Taxes 13,233 9,571 26,009 27,829 28,379 325 (12,237) Income (Loss) From Continuing Operations before Income Taxes 37,517 31,539 91,676 85,538 80,453 18,902 (35,512) Fixed Charges 21,445 18,486 75,655 79,093 72,652 67,685 101,514 Capitalized Interest (allowance for borrowed funds used during construction) (3,797) (2,784) (12,771) (5,505) (1,504) (2,849) (3,276) Total $55,165 $ 47,241 $154,560 $159,126 $151,601 $83,738 $62,726 FIXED CHARGES AS DEFINED: $21,445 $ 18,486 $75,655 $79,093 $72,652 $67,685 $101,514 Interest Expensed and Capitalized (1) - Total $21,445 18,486 75,655 79,093 72,652 $67,685 $101,514 RATIO OF EARNINGS TO FIXED CHARGES 2.57 2.56 2.04 2.01 2.09 1.24 DEFICIENCY $- $- $- $- $- $- $38,788 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax income (or loss) from continuing operations before pre-tax preferred stock dividend requirement and fixed charges (excluding capitalized interest).
